Title: Richard Fitzhugh to Thomas Jefferson, 9 May 1813
From: Fitzhugh, Richard
To: Jefferson, Thomas


          Dear Sir
Ravensworth
May 9th 1813
          I send you agreeable to
your request a few of the Ravensworth pea, and am sorry that the mode of
conveyance will not admit of my sending you a larger quantity—however
perhaps it
will be in my power to send by
Mr Eppes, when he
returns from Congress about half bushel—if you think he can convey them
			 to you, please
to write to me—I have not the pleasure of a personal acquantance with
Mr Eppes, therefore
should thank you for a letter of introduction to him—my late ill health and my retirement
from the world, prevented my regular inqueery at the post office, consequently
your letter remained Several days before I recd it—It would give me singular pleasure to see
you at my House once more—if not, pray let me hear from you whenever it may be
convenient for you to write—Mrs
Fitzhugh and all my family join in compliments to you,
I pray you to accept of my best wishes for your
health and happiness—and believe me to be your Sincere friend
          
            Richd Fitzhugh
        